Name: Commission Regulation (EC) No 1321/2002 of 22 July 2002 amending Regulation (EEC) No 1538/91 introducing detailed rules for implementing Council Regulation (EEC) No 1906/90 on certain marketing standards for poultrymeat
 Type: Regulation
 Subject Matter: foodstuff;  animal product;  marketing;  health;  consumption
 Date Published: nan

 Avis juridique important|32002R1321Commission Regulation (EC) No 1321/2002 of 22 July 2002 amending Regulation (EEC) No 1538/91 introducing detailed rules for implementing Council Regulation (EEC) No 1906/90 on certain marketing standards for poultrymeat Official Journal L 194 , 23/07/2002 P. 0017 - 0021Commission Regulation (EC) No 1321/2002of 22 July 2002amending Regulation (EEC) No 1538/91 introducing detailed rules for implementing Council Regulation (EEC) No 1906/90 on certain marketing standards for poultrymeatTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1906/90 of 26 June 1990 on certain marketing standards for poultrymeat(1), as last amended by Regulation (EC) No 1101/98(2), and in particular Articles 7 and 9 thereof,Whereas:(1) Commission Regulation (EEC) No 1538/91(3), as last amended by Regulation (EC) No 1072/2000(4), lays down the detailed rules for implementing marketing standards in the poultrymeat sector.(2) It is necessary to introduce a definition for "young cock" and the respective criteria relating to it in Annex IV of Regulation (EEC) No 1538/91.(3) When free-range farming is indicated on the label for meat coming from ducks and geese kept for "foie gras" production, it is necessary also to provide an indication of the latter to the customer on the label for assuring full information about product characteristics.(4) In order to facilitate the inspections by Member States in slaughterhouses, on farms, feed manufactures and hatcheries it is necessary to adapt the rules for record keeping.(5) Article 14 of Regulation (EEC) No 1538/91 provides that in the case of sales to the ultimate consumer the names of the products and other terms are to be indicated in a language or languages easily understood by purchasers in the Member State in which retailing takes place. This provision should be deleted as Article 16 of Directive 2000/13/EC of the European Parliament and of the Council of 20 March 2000 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs(5) applies, as amended by Commission Directive 2001/101/EC(6).(6) Experience has shown that in the case of air chilling of poultry carcasses, the absorption of water in the carcasses is minimal. Therefore, the frequency of the checks in the slaughterhouses can be reduced if sufficient proof exists that results of the checks have been in compliance with the requirements for a defined period of time. It is also clear from experience that for air-chilled turkey carcasses, the requirement for regular checks on water absorption can be deleted.(7) For the sake of transparency and clarity it is necessary to review the rules for the counter-analyses referred to in Article 14a(6) and (10) of Regulation (EEC) No 1538/91 and provide that the counter-analyses be done only in national reference laboratories.(8) For the sake of clarity, the same expressions as used in Article 10 of Regulation (EEC) No 1538/91 should be used in Annex IV thereto. As in some Member States there is a market for cocks and capons kept under "extensive indoor" conditions, these should be added under point (b) in Annex IV and allowing for the same maximum stocking density as for chickens kept under the same type of farming. Furthermore, it is necessary to determine a minimum slaughtering age for cocks and capons. For the guinea fowl kept under "traditional free range" conditions the same maximum indoor stocking rate should be used as for chickens, as the maximum outdoor stocking rate for the two are also the same. It is necessary to determine a minimum slaughtering age for male and female turkeys kept under "traditional free range" conditions and intended for cutting up. This type of production requires shorter fattening periods than the production of turkeys for roasting. Therefore, the minimum slaughter age should also be less than for these turkeys.(9) The sample size requirements for different chicken cuts under Annex VIa(2) of Regulation (EEC) No 1538/91 should be clarified.(10) The name and address of National reference laboratories for Denmark, Ireland, the Netherlands, Austria and Portugal have changed.(11) Regulation (EEC) No 1538/91 should therefore be amended accordingly.(12) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 1538/91 is amended as follows:1. Article 1 is amended as follows:(a) in paragraph 1(a), the following fifth indent is added: "- young cock: male chicken of laying strains in which the tip of sternum is rigid but not completely ossified and for which the age at slaughter is at least 90 days.";(b) in paragraph 2, last subparagraph, the reference to "Directive 79/112/EEC" is replaced by a reference to "Directive 2000/13/EC".2. In Article 9, first subparagraph, the reference to "Directive 79/112/EEC" is replaced by a reference to "Directive 2000/13/EC".3. Article 10(1) is amended as follows:(a) in the first subparagraph, the reference to "Directive 79/112/EEC" is replaced by a reference to "Directive 2000/13/EC";(b) the following subparagraph is added: "When free-range production (points c, d and e) is indicated on the label for meat coming from ducks and geese kept for the production of 'foie gras', the term 'from foie gras production' shall also be indicated."4. Article 11 is amended as follows:(a) in paragraph 1 the following third and fourth indents are added: "- of the number and total live or carcasse weight of such birds delivered and processed,- of details of sales including names and addresses of purchasers for a minimum of 6 months following dispatch.";(b) paragraph 2 is replaced by the following: "2. The said producers shall subsequently be inspected regularly. They shall keep current records, for a minimum of six months following dispatch, of the number of birds by type of poultry system showing also the number of birds sold and the names and addresses of the purchasers and quantities and source of feed supply.In addition producers using free-range systems shall also keep records of the date when birds were first given access to range.";(c) the following paragraphs 2a and 2b are inserted: "2a. Feed manufacturers and suppliers shall keep records for at least six months after dispatch showing that the composition of the feed supplied to the producers referred to in Article 10(1)(a) complies with the indications given about feeding.2b. Hatcheries shall keep records of birds of the strains recognised as slow growing supplied to the producers referred to in Article 10(1)(d) and (e) for at least six months after dispatch.";(d) the second indent of paragraph 3 is replaced by the following: "- feed manufacturer and supplier: at least once a year."5. Article 14 is deleted.6. Article 14a is amended as follows:(a) the following paragraph 5a is inserted: "5a. Where, in the case of air chilling, the results of checks referred to in paragraphs 3 and 4 show compliance with the criteria laid down in Annexes V to VII during a period of six months, the frequency of the checks referred to in paragraph 3 may be reduced to once every month. Any failure to comply with the criteria laid down in these Annexes shall result in reinstatement of checks as referred to in paragraph 3.";(b) paragraph 6 is replaced by the following: "6. If the result of the checks referred to in paragraph 4 is in excess of the admissible limits, the batch concerned shall be deemed not to comply with this Regulation. In that event, however, the slaughterhouse concerned may request that a counter-analysis be carried out in the reference laboratory of the Member State, using a method to be chosen by the competent authority of the Member State. The costs of this counter-analysis shall be borne by the holder of the batch.";(c) paragraph 10 is replaced by the following: "10. If the result of the checks referred to in paragraph 8 is in excess of the admissible limits, the holder of the batch concerned may request that a counter-analysis be carried out in one of the reference laboratories listed in Annex VIII, using the same method as for the initial test. The expenses occasioned by this counter-analysis shall be borne by the holder of the batch. Tasks and competencies of reference laboratories are provided for in Annex IX."7. Article 14b(2) is amended as follows:(a) the first indent is replaced by the following: "- regular checks on water absorbed are carried out in the slaughterhouses in accordance with Article 14a(3) also for chicken and turkey carcasses intended for the production of the fresh, frozen and quick-frozen cuts listed in paragraph 1. These checks shall be carried out at least once each working period of eight hours. However, in case of air chilling of turkey carcasses, regular checks on water absorbed need not to be carried out. The limit values fixed in Annex VII(9) shall also apply for turkey carcasses,";(b) the following sub-paragraph is added: "Where, in the case of air chilling of chickens, the results of checks referred to in the first indent and in paragraph 3 show compliance with the criteria laid down in Annexes V to VII during a period of six months, the frequency of the checks referred to in the first indent may be reduced to once every month. Any failure to comply with the criteria laid down in Annexes V to VII shall result in reinstatement of checks as referred to in the first indent."8. The second subparagraph of Article 14b(3) is replaced by the following: "After one year of compliance with the criteria laid down in Annex VIa in a particular cutting plant, the frequency of tests shall be reduced to once every six months. Any failure to comply with these criteria shall result in reinstatement of checks as referred to in the first subparagraph."9. Annexes I, IV, VIa and VIII are amended as set out in the Annex.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 July 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 6.7.1990, p. 1.(2) OJ L 157, 30.5.1998, p. 12.(3) OJ L 143, 7.6.1991, p. 11.(4) OJ L 119, 20.5.2000, p. 21.(5) OJ L 109, 6.5.2000, p. 29.(6) OJ L 310, 28.11.2001, p. 19.ANNEXAnnexes I, IV, VIa and VIII to Regulation (EEC) No 1538/91 are amended as follows:1. Annex I is amended as follows:The following row 5 is inserted in the table: >TABLE>2. Annex IV is amended as follows:a) The title of point (a) is replaced by the following: "(a) Fed with ... % of ..."b) in point (b) "Extensive indoor" - under indoor stocking rate, the first indent is replaced by the following: "- chickens, young cocks, capons: 15 birds but not more than 25 kg liveweight";- under slaughtering age, the following indents are added: "- young cocks: 90 days or later,- capons: 140 days or later";c) in point (d) "Traditional free range", - under stocking rate, the fifth indent is replaced by the following: "- guinea fowl: 13 but not more than 25 kg liveweight,"- under minimum age at slaughter, the eighth indent is replaced by the following: "- 140 days for turkeys and geese marketed whole for roasting,- 98 days for female turkeys intended for cutting up,- 126 days for male turkeys intended for cutting up."3. In Annex VIa, the point (2), first subparagraph is replaced by the following: "The definitions given in Article 1(2) are applicable to the poultry cuts referred to in Article 14b. The sample sizes should be at least as follows:- chicken breast: half of the breast,- chicken breast fillet: half of the boned breast without skin,- turkey breast, turkey breast fillet and boned leg meat: portions of about 100 g- other cuts: as defined in Article 1(2)."4. Annex VIII is amended as follows:a) National reference laboratory for Denmark is replaced by the following: " FÃ ¸devaredirektoratets Laboratorium Afdeling for LevnedsmiddelkemiFÃ ¸devareregion RingstedSÃ ¸ndervang 4 DK - 4100 Ringsted "b) National reference laboratory for Ireland is replaced by the following: " National Food Centre TeagascDunsineaCastleknock Dublin 15 Ireland "c) National reference laboratory for the Netherlands is replaced by the following: " TNO Voeding Utrechtseweg 48 3704 HE Zeist Postbus 360 3700 AJ Zeist The Netherlands "d) National reference laboratory for Austria is replaced by the following: " Agentur fÃ ¼r Gesundheit und ErnÃ ¤hrungssicherheit GmbH und Bundesamt fÃ ¼r ErnÃ ¤hrungssicherheit (Abt. Analytik II) Spargelfeldstrasse 191 A - 1220 Wien "e) National reference laboratory for Portugal is replaced by the following: " DirecÃ §Ã £o Geral de FiscalizaÃ §Ã £o e Controlo da Qualidade Alimentar LaboratÃ ³rio Central de Qualidade Alimentar Av. Conde de Valbom, 98 P - 1050-070 Lisboa "